NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

TERESA J. MCGARRY, on behalf of                 No.    19-55790
herself and all others similarly situated,
                                                D.C. No.
                 Plaintiff-Appellant,           2:18-cv-09827-MWF-E

 v.
                                                MEMORANDUM*
DELTA AIR LINES, INC.; [24]7.AI, INC.,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                               Submitted July 9, 2020**
                                 Pasadena, California

Before: PAEZ and BADE, Circuit Judges, and ZOUHARY,*** District Judge.

      In 2017, hackers gained access to the personal data of customers who

booked flights through the website of Defendant Delta Air Lines, Inc. (Delta).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
Plaintiff Teresa McGarry then filed a putative class action against Delta and

Defendant [24]7.ai, Inc., a technology company that provided services to Delta.

The district court found all of McGarry’s claims were either insufficiently pled or

preempted by the Airline Deregulation Act. She asserts this was error.

      After reviewing the record, briefs, and applicable law, we conclude the

thorough and well-written orders of the district court correctly articulate and apply

the law to the factual allegations of this case. Accordingly, for the reasons stated

by the district court, we affirm.

      AFFIRMED.




                                          2                                     19-55790